Exhibit 10.6

FARMERS NATIONAL BANC CORP.

LONG-TERM INCENTIVE PLAN

AWARD AGREEMENT (2012)

Farmers National Banc Corp. (the “Company”) hereby grants the undersigned
Participant an Award pursuant to the Farmers National Banc Corp. Long-Term
Incentive Plan (the “Plan”) and this Award Agreement (this “Award Agreement”)
effective this         day of                     , 2012.

 

1. Name of Participant:

 

2. Performance Period: The three-year period beginning January 1, 2012 and
ending on December 31, 2014 (the “Performance Period”).

 

3. Target Award as Percentage of Total Cash Compensation: 60% (the “Target
Award”).

 

4. Earning an Award: At the end of the Performance Period, the Participant shall
be eligible to receive a payment equal to between 0% and 200% of the Target
Award based on the achievement of the Performance Objectives set forth below
during the Performance Period. Performance between two stated levels will be
interpolated when determining the percentage of the Target Award earned.
Performance with respect to each Performance Objective is calculated separately.

 

  (a) 30% of the Target Award can be earned based on the Company’s Total
Shareholder Return during the Performance Period compared to the Total
Shareholder Return of the Peer Group during the Performance Period (“Relative
TSR”) that corresponds to the percentage below:

 

Relative TSR Compared to Peer Group

   Percentage of Target Award
Earned  

Equal to or less than Peer Group 25% percentile

     0 % 

Equal to Peer Group 50% percentile, but less than Peer Group 75% percentile

     100 % 

Equal to or higher than Peer Group 75% percentile

     200 % 

 

  (b) 70% of the Target Award can be earned based on the Company’s the sum of
the Company’s return on equity for each fiscal year during the Performance
Period divided by three (“Average ROE”) compared to the Average ROE of the Peer
Group during the Performance Period that corresponds to the percentage below:

 

Average ROE Compared to Peer

   Percentage of Target Award
Earned  

Equal to or less than Peer Group 25% percentile

     0 % 

Equal to Peer Group 50% percentile, but less than Peer Group 75% percentile

     100 % 

Equal to or higher than Peer Group 75% percentile

     200 % 

For this purpose: (i) Relative TSR and Average ROE shall be determined by the
Committee in its sole discretion; and (ii) the Committee shall select the
institutions constituting, and make such periodic adjustments as it determines
appropriate to, the “Peer Group” in its sole discretion.

 

5.

Payment of Award: With respect to the Performance Period, the Committee shall
certify the level of achievement of the Performance Objectives and determine the
amount payable with respect to



--------------------------------------------------------------------------------

  an Award based on the level of achievement of the Performance Objectives set
forth in Section 4. Payment of the Award shall be made to the Participant in a
single lump sum between January 1 and March 15 of the year following the end of
the Performance Period. In the discretion of the Committee, payment made be made
in the form of cash or common shares of the Company having a value equal to the
cash otherwise payable.

 

6. Limitations on Payment of Award: The Committee may, in its sole discretion,
reduce the amount payable with respect to the Award.

 

7. Forfeiture of Awards: If the Company is required to prepare an accounting
restatement due to material non-compliance of the Company, as a result of
misconduct by a Participant, with any financial reporting requirement under any
applicable laws, the Participant shall reimburse the Company for all amounts
received under the Plan within 30 days after receipt of notice of the same from
the Company.

 

8. Effect of Termination: If the Participant’s employment terminates for any
reason prior to the end of the Performance Period, the Participant shall forfeit
any right to payment with respect to an Award for such Performance Period.
Notwithstanding the foregoing:

 

  (a) Death, Disability or Retirement. If the Participant dies, becomes Disabled
or Retires during the last 12 months of the Performance Period, the amount
payable with respect to the Participant’s Award (if any) shall be multiplied by
a fraction, the numerator of which is the number of whole months elapsed during
the Performance Period prior to the Participant’s death, Disability or
Retirement and the denominator of which is 36. Payment shall be made at the same
time and in the same form, and subject to the same conditions, as set forth in
Section 5.

 

  (b) Termination for Cause. If the Participant is Terminated for Cause
(regardless of whether such Termination would also constitute a Retirement)
during the Performance Period, the Participant shall forfeit any right to
payment with respect to the Award.

 

9. Effect of Change in Control: Notwithstanding the foregoing, if the
Participant is Terminated by the Company, other than for “Cause” within two
years following a Change in Control, the Participant shall be entitled to
receive a payment equal the payable with respect to the Awards as though the
Performance Objectives had been satisfied as the “target” level of achievement
for the Performance Period. Payment with respect to the Award will be made in a
single lump-sum cash payment within 60 days following the date of Termination.

 

10. Miscellaneous:

 

  (a) Non-Transferability. An Award may not be sold, transferred, pledged,
assigned or otherwise alienated or hypothecated, except by will or the laws of
descent and distribution.

 

  (b) Beneficiary. Unless otherwise specifically designated by the Participant
in writing, a Participant’s beneficiary under the Plan shall be the
Participant’s spouse or, if no spouse survives the Participant, the
Participant’s estate.

 

  (c) No Right to Continued Service or to Awards. The granting of an Award shall
impose no obligation on the Company or any Affiliate to continue the employment
of a Participant or interfere with or limit the right of the Company or any
Affiliate to Terminate the employment of the Participant at any time, with or
without Cause, which right is expressly reserved.

 

  (d) Tax Withholding. The Company or an Affiliate, as applicable, shall have
the power and the right to deduct, withhold or collect any amount required by
law or regulation to be withheld with respect to any taxable event arising with
respect to an Award granted under the Plan.



--------------------------------------------------------------------------------

  (e) Requirements of Law. The grant of Awards shall be subject to all
applicable laws, rules and regulations (including applicable federal and state
securities laws) and to all required approvals of any governmental agencies or
national securities exchange, market or other quotation system.

 

  (f) Governing Law. The Plan and all Award Agreements shall be governed by and
construed in accordance with the laws of (other than laws governing conflicts of
laws) the State of Ohio.

 

  (g) Award Subject to Plan. The Award is subject to the terms and conditions
described in this Award Agreement and the Plan, which is incorporated by
reference into and made a part of this Award Agreement. In the event of a
conflict between the terms of the Plan and the terms of this Award Agreement,
the terms of the Plan will govern. The Committee has the sole responsibility of
interpreting the Plan and this Award Agreement, and its determination of the
meaning of any provision in the Plan or this Award Agreement will be binding on
the Participant. Capitalized terms that are not defined in this Award Agreement
have the same meanings as in the Plan.

 

  (h) Section 409A Payment Delay. If a Participant is determined to be a
“specified employee” (within the meaning of Section 409A of the Code and as
determined under the Company’s policy for determining specified employees), the
Participant shall not be entitled to payment or to distribution of any portion
of an Award that is subject to Section 409A of the Code (and for which no
exception applies) and is payable or distributable on account of the
Participant’s “separation from service” (within the meaning of Section 409A of
the Code) until the expiration of six months from the date of such separation
from service (or, if earlier, the Participant’s death). Such Award, or portion
thereof, shall be paid or distributed on the first business day of the seventh
month following such separation from service.

 

  (i) Signature in Counterparts. This Award Agreement may be signed in
counterparts, each of which will be deemed an original, but all of which will
constitute one and the same instrument.

[signature page attached]

 

PARTICIPANT      

 

    Date:  

 

Name         FARMERS NATIONAL BANC CORP.       By:  

 

    Date:  

 

Its:  

 

     